—Order of disposition, Family Court, New York County (Ruth J. Zucker*429man, J.), entered July 16, 1992, which adjudicated appellant a juvenile delinquent and placed her on probation under the supervision of the Probation Department of New York County for a period of twelve months, following a fact-finding order entered March 12, 1992, which found that appellant had committed acts which, if committed by an adult, would constitute the crime of assault in the third degree, unanimously affirmed, without costs.
In reviewing the evidence in the light most favorable to the presentment agency (Matter of Michael N., 181 AD2d 531), the evidence presented was sufficient to support the finding of facts beyond a reasonable doubt, as the issues of credibility are primarily for the finder of fact and the court’s determination is entitled to great weight on appeal (Matter of Christopher T., 156 AD2d 190). The court heard the testimony, not only of the complainant, but also of the investigator and the complainant’s daughter who acted as translator at the investigative interview, and the court’s resolution of issues of credibility should not be disturbed (Keane v City of New York, 57 AD2d 789, 790). Concur—Murphy, P. J., Carro, Wallach, Kassal and Nardelli, JJ.